COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Chafin and Senior Judge Annunziata
UNPUBLISHED



              DANIEL F. BROADHURST 810-11566 AND
               VANLINER INSURANCE COMPANY
                                                                                 MEMORANDUM OPINION*
              v.     Record No. 0410-14-1                                            PER CURIAM
                                                                                    AUGUST 26, 2014
              DANIEL BROADHURST


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (S. Vernon Priddy III; Stephen A. Marshall; Two Rivers Law Group,
                               P.C., on brief), for appellants.

                               No brief for appellee.


                     Daniel F. Broadhurst 810-11566 and Vanliner Insurance Company appeal a decision of

              the Workers’ Compensation Commission (“the commission”) amending the average weekly

              wage of Daniel Broadhurst to an amount greater than that originally stipulated to by the parties

              on March 9, 2012. We have reviewed the record and the commission’s opinion and find that this

              appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in its

              final opinion. See Broadhurst v. Broadhurst 810-11566, VWC File No. VA00000592497 (Feb.

              3, 2014). We dispense with oral argument and summarily affirm because the facts and legal

              contentions are adequately presented in the materials before the Court and argument would not

              aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.